DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “A computer-readable storage medium” can be comprised of transitory matter (ie. Carrier waves).
           Examiner suggests adding “non-transitory" to the claims 12-15 as  “ non-transitory computer- readable storage medium” in order to overcome the rejection.

           1) Claims 12-15; line 1;  the recitation  “ The computer- readable storage medium” should be recited as   “  The non-transitory computer- readable storage medium” .

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 12-15, variations of the term “storage”, for example in the term “computer readable storage medium” are not considered to limit a media claim to non-transitory embodiments because content may be considered to be stored on a signal during propagation and because many disclosures conflate storage media and signals.
For example, US Patent 6,286,104 discloses: “the methods described herein may be implemented by a series of computer-executable instructions residing on a storage medium such as a carrier wave”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

           1) Claim 1, line 7; Claim 6, line 3;  Claim 11, line 5;   the recitation “ the capture “  should be recited as  “  the multimedia capture “.

         2)  Claim 11, line 4;   the recitation  “  the multimedia presentation device “  should be recited as              “  a multimedia presentation device “.

      3)  Claim 11, line 5;   the recitation  “  the sensor “  should be recited as       “  a sensor “.




Claims 1, 6, 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-5, 7-10, 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622